NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

GEORGE L. BREWSTER, JR.,                    )
                                            )
              Petitioner,                   )
                                            )
v.                                          )         Case No. 2D19-859
                                            )
STATE OF FLORIDA,                           )
                                            )
              Respondent.                   )
                                            )

Opinion filed November 6, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Katherine
G. Essrig Judge.

Julianne M. Holt of Law Office of
Julianne M. Holt, Tampa, for Petitioner.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa,
for Respondent.


PER CURIAM.


              Dismissed.


LaROSE, MORRIS, and ATKINSON, JJ., Concur.